Title: To Thomas Jefferson from William Stephens Smith, 23 August 1786
From: Smith, William Stephens
To: Jefferson, Thomas



Dr. Sir
London August 23d. 1786.

I replyed fully to yours of the 9th. Ulto. on the 18th. of the same sinee which I have not had the pleasure of hearing from you. Mr. Dilley informs me the Books are shiped agreable to the inclosed Bill of Lading accompanied with the account ammounting to £25/14.0 sterg. I have also the honor of forwarding a Copy of a Letter received this morning from Mr. Barclay at Morocco of the 26th. of June. Mr. Adams not having returned from the Hague, I have forwarded a Copy to Mr. Jay by the way of Boston, and being convinced that observations on this subject, from me to you, are unnecessary, I shall only subscribe myself your Excellency’s most Obedt. & very Humble Servt.,

W. S. Smith

